                                                                       Case 4:19-cv-01424-YGR Document 85 Filed 01/13/20 Page 1 of 2



                                                               1   Timothy J. Carlstedt (SBN 168855)
                                                                   tcarlstedt@huntonak.com
                                                               2
                                                                   HUNTON ANDREWS KURTH LLP
                                                               3   50 California Street, Suite 1700
                                                               4   San Francisco, CA 94111
                                                                   Tel.: (415) 975-3700
                                                               5   Fax: (415) 975-3701
                                                               6
                                                                   Edward T. Colbert (eolbert@huntonak.com)
                                                               7   Erik Kane (admitted Pro Hac Vice) (ekane@huntonAK.com)
                                                               8   HUNTON ANDREWS KURTH LLP
                                                                   2200 Pennsylvania Avenue, N.W.
                                                               9   Washington, D.C. 20037
                                                              10   Tel.: (202) 955-1500
                                                                   Fax: (202) 778-2201
                                                              11
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12   Counsel for Constellation Brands U.S. Operations, Inc.
                              San Francisco, CA 94111




                                                              13
                                                                                        UNITED STATES DISTRICT COURT
                                                              14                      NORTHERN DISTRICT OF CALIFORNIA
                                                              15
                                                              16   THE VINEYARD HOUSE, LLC, a
                                                                   California limited liability company,
                                                              17                Plaintiff,                   Case No.: 4:19-cv-01424-YRG
                                                              18
                                                                         v.                                  DEFENDANT CONSTELLATION
                                                              19                                             BRANDS U.S. OPERATIONS, INC.’S
                                                                   CONSTELLATION BRANDS U.S.                 NOTICE OF WAIVER OF JURY
                                                              20                                             DEMAND
                                                                   OPERATIONS, INC., a New York
                                                              21   corporation,
                                                              22                Defendant.
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28


                                                                                          NOTICE OF WAIVER OF JURY DEMAND
                                                                       Case 4:19-cv-01424-YGR Document 85 Filed 01/13/20 Page 2 of 2



                                                               1         PLEASE TAKE NOTICE that Defendant Constellation Brands U.S.
                                                               2   Operations, Inc. (“Constellation” or “Defendant”) hereby waives any request for a
                                                               3   jury demand in the above-captioned action.
                                                               4
                                                               5   DATED: January 13, 2019                      HUNTON ANDREWS KURTH LLP
                                                               6
                                                               7
                                                                                                                By: /s/ Timothy J. Carlstedt
                                                               8
                                                                                                                    Timothy J. Carlstedt
                                                               9                                                   Attorney for Defendant
                                                              10                                                   CONSTELLATION BRANDS
                                                                                                                   U.S. OPERATIONS INC.
                                                              11
Hunton Andrews Kurth LLP
                           50 California Street, Suite 1700




                                                              12
                              San Francisco, CA 94111




                                                              13
                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                                                            1
                                                                                         NOTICE OF WAIVER OF JURY DEMAND
